BEA, Circuit Judge,
dissenting.
The majority vacates and remands this case to the BIA for further consideration in light of our decisions in Kebede v. Ashcroft, 366 F.3d 808 (9th Cir.2004) and *415Singh v. Gonzales, 408 F.3d 1081 (2005). I respectfully dissent.
The record contains substantial evidence that supports the IJ’s adverse credibility findings. For example, in her 1993 asylum application Terefe claimed physical abuse. However, in her interview with the asylum officer, Terefe denied suffering physical abuse. The majority holds that it is improper to rely upon any inconsistencies with Terefe’s interview with the asylum officer because that interview was not properly documented. See Singh v. Gonzales, 403 F.3d 1081 (2005). However, unlike the petitioner in Singh, Terefe submitted a “rebuttal” letter on June 8, 1993, in which she affirmed and ratified her statements in the interview by twice stating that she was not subject to physical abuse. Thus, even if this court discounts the inconsistency with the interview itself, substantial evidence still supports the IJ’s finding that Terefe created inconsistency between her application and her asylum interview about whether she suffered any physical abuse. Such inconsistency went to the “heart of the matter”: her claims of abuse (persecution) which she feared were she to return to Ethiopia.
Terefe also took inconsistent positions about whether she was tortured. In her 1993 application, she claims she was tortured. However, at the asylum hearing before the IJ, Terefe testified that she was not tortured.
Finally, Terefe’s claim that “cultural shame” was the reason she failed to mention her claim of being raped can scarcely apply here. Unlike the petitioner in Kebede, Terefe did not keep silent about her rape. On the contrary, the record reflects that Terefe told one of her cell mates that she had been raped, who in turn told Terefe’s brother, who in response bailed Terefe out of jail.
Based on the foregoing, I believe that substantial evidence supports the IJ’s adverse credibility finding, and I would therefore affirm.